DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/30/2021.
Claims 1-4 and 8-9 have been amended and are hereby entered.
Claims 1-9 are currently pending and have been examined.
This action is made FINAL.
International Priority
	Applicant properly claims priority to JP 2018044432 (filed 03/12/2018) in the ADS filed on 03/08/2019.  This Japanese application provides support for all claims as presently drafted, which are therefore granted an effective filing date of 03/12/2018.  
Response to Applicant’s Arguments
Summary of Examiner Interview
Examiner in part disputes Applicant’s summary of the interview conducted on 6/10/2021.  A tentative agreement was only reached regarding the 112(a) and 112(b) rejections of Claims 3-4 as opposed to all of “the current rejections,” said tentative agreement based on suggestions made during the interview rather than the amendments then-proposed in the agenda.  No agreement was reached regarding the previous 101 and 103 rejections, with Examiner expressing the opinion that the amendments proposed in the interview would be 
Claim Interpretation
Examiner acknowledges and thanks Applicant for amending Claim 1 to recite a traditional transitional phrase as discussed.  Examiner notes that Claim 5, asserted by Applicant to be intended as a dependent claim in the interview of 6/10/2021, has not been amended as agreed upon to clarify this point.  Further, Applicant’s position on this issue is now inconsistent, as the present arguments explicitly refer to Claim 5 as an independent claim at multiple points.  In light of this, Claim 5 is presently rejected under 112(b) as being indefinite in that it is unclear as drafted whether Claim 5 is intended to be an independent claim or to depend upon Claim 1.
Claim Rejections – 35 USC § 112
The present amendments to Claims 3-4, particularly the removal of the “dispatch-deadhead” language as discussed in the interview of 6/10/2021, obviates the previous 112(a) and (b) rejections thereto; therefore, they are withdrawn.  
The present amendments to Claims 1-2 obviates the previous 112(f) invocation thereof; therefore, the 112(f) invocation is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues that the present application integrates any recited abstract ideas into a practical application by adding “a meaningful limitation,” particularly in that it “employs the information provided by the judicial exceptions (he [sic] created number of parking spaces available for reservation at the destination station) to control the operation of the car-sharing management apparatus.”  To support this assertion, Applicant vaguely analogizes the present application to Claim 2 of Example 45 from the October 2019 PEG Update, Appendix 1.  Applicant also cites to Paragraph 0029 of the specification, presumably asserting that the claim evidences an improvement to computer functionality or other technology under MPEP 2106.05(a).  Examiner disagrees.  
Claim 2 of Example 45, based on the facts of Diamond v. Diehr, 450 U.S. 175 (1981), illustrates a scenario where the abstract ideas of an invention are integrated into a practical application, particularly as an improvement to computer functionality or other technology (as stated above, presently codified in MPEP 2106.05(a)).  Claim 2 is found to be eligible under 101 by way of limitation (d) (“maintain temperature of the mold within two degrees of the target temperature by sending a control signal to the apparatus to selectively heat or cool the mold when the obtained temperature of the mold is more than two degrees different than the target temperature”) and it’s relation to the claim as a whole.  Applicant’s analogy of limitation (d) to the newly presented “when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, send a signal to a user 
Firstly, as explained in the interview of 6/10/2021, the above-cited limitation of the present application recites an abstract idea in the form of a certain method of organizing human activity rather than an additional element, and is thus part of the overall judicial exception which must be integrated into a practical application by any recited additional elements in order to be eligible under 101.  An abstract idea may not integrate itself into a practical application.  This is a clear distinction between the presently discussed limitation and limitation (d) of Example 45, Claim 2.
A at the destination station” such that “it is possible to increase the number of vehicle available for reservation compared to a case where it is determined whether vehicle rental reservation is possible based on the number of actual vacant parking spaces”) are not improvements to a recited technical component, but rather to an abstract concept such as customer service or maximizing business or profit.  This is particularly clear, as this purported improvement may be practiced absent the recited technical components (e.g., by a user who can count the presently available parking spaces in the destination station and who has access to reservation records to predict how many spaces will be filled or open up at a given time).  That Paragraph 0029 describes this activity as being performed by technical components does 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant argues that the previously asserted combination of Chinomi and Krivacic does not disclose every feature of the claims as presently amended, specifically “the central processing unit is configured to obtain the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, wherein the number of virtual parking spaces virtual parking spaces is set by predicting movements of vehicles parked at the destination station according to a schedule, and when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, send a signal to a user terminal to enable a user to make a reservation via the user terminal.”  
Applicant’s only supporting argument to this effect is that the Krivacic reference does not properly disclose the determining of parking spaces available for reservation by adding the number of virtual and actually vacant parking spaces, asserting the following:  “[h]owever, Krivacic is only using real-time data, i.e. actual parking spaces, and is devoid of any disclosure pending parking reservations, or payment data,” being determined “via one or more inductive loop sensors 62, cameras 63, scheduled reservations 64, payment data 65,…”  (Examiner’s emphasis).  Paragraphs 0048 and 0059 of Krivacic explicitly describe using said scheduled reservation data used to make the determination that a space is occupied (e.g., not appropriate as a “virtual parking space”), among other methods including actual presence of a vehicle in the space, “when the space has been reserved” (e.g., when the space is scheduled to be in use by another vehicle “at the time in question”).  This would be one example of “predicting movements of vehicles parked at the destination station according to a schedule,” as presently drafted.  These same passages also make clear that this scheduled reservation data also considers whether a presently occupied space is predicted to become 
Claim Interpretation
	The independent claims each claim a determination of whether a vehicle rental reservation is possible based on the number of parking spaces available for reservation at a destination station.  As drafted, the claims do not make clear the relationship between the vehicle rental reservation and the parking spaces available for reservation, or why the latter would have relevance to the former.  In light of the specification, the vehicle rental reservation is interpreted as including both the reservation of a rental vehicle as well as the reservation of a space at a destination station to which the vehicle is to be returned.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 contains the following language:  “the schedule varies by a time of the day.”  The term “the day” lacks antecedent basis, as no singular day is defined in the claim string.  Based on Paragraph 0023 of the specification, this language will be interpreted as “the schedule varies by a time of day.”  
As drafted, it is unclear whether Claim 5 is intended to be an independent claim or a dependent claim of Claim 1, particularly in view of Applicant’s inconsistent stance on this issue (see Response to Applicant’s Arguments above).  For the purposes of this examination, Claim 5 will be interpreted as an independent system claim incorporating each limitation of the car-sharing management apparatus of Claim 1.  Claims 6-7 are rejected due to their dependency upon Claim 5.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1, 5, 8, and 9, the limitation of when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, send a signal to a user terminal to enable a user to make a reservation via the user terminal, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Specifically, enabling a user to make a reservation for a vehicle falls within the commercial or legal interactions subcategory.  Additionally, the limitations of determining whether vehicle rental reservation is possible based on the number of parking spaces available for reservation at a destination station, and obtaining the number of parking spaces available for reservation by adding a number of virtual parking spaces to a number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station according to a schedule, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Additionally, the limitation of obtaining the number of parking spaces available for reservation by adding the number of virtual parking spaces to the number of actual vacant parking spaces at the destination station, the number of virtual parking spaces is set by predicting movements of vehicles parked at the destination station according to a schedule, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a car-sharing management apparatus, a central processing unit configured to perform various functions, a non-transitory computer-readable storage medium storing a program, an origin station, and a destination station where vehicles that are rented at the origin station are to be parked.  A car-sharing management apparatus, a central processing unit configured to perform various functions, and a non-transitory computer-readable storage medium storing a program amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).   An origin station and a destination station where vehicles that are rented at the origin station are to be parked amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Claims 2-4 and 6-7, describing various additional limitations to the device of Claim 1 or the system of Claim 5, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 5 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses a user terminal and a parking space determination unit configured to determine the number of parking spaces available for reservation (merely using a computer as a tool to perform an abstract idea), as well as the use of said number of parking spaces available for reservation to determine whether the vehicle rental reservation is possible in response to receiving said request from a user (abstract ideas in the form of mental processes and certain methods of organizing human activity), which do not integrate the claim into a practical application.  
Claims 3 and 4 disclose the determination of a number of virtual spaces based on a schedule (said schedule varying by time of day) or a capability of an autonomous vehicle respectively (abstract ideas in the form of mental processes), which do not integrate the claims into a practical application.  
Claims 6 and 7 each describe a particular arrangement of the origin station and destination station (merely narrowing the field of use), which do not integrate the claims into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi (PGPub 20160240083) (hereafter, “Chinomi”) and Krivacic et al (PGPub 20140249742) (hereafter, “Krivacic”).  
Regarding Claims 1, 5, 8, and 9, Chinomi discloses the following limitations:
A car-sharing management apparatus (¶ 0019; Fig. 1);
a non-transitory computer-readable storage medium storing a program (¶ 0030);
a central processing unit configured to perform various limitations (¶ 0030; Fig. 1; CPU); 
an origin station (Abstract; ¶ 0029, 0035);  
a destination station where vehicles that are rented at the origin station are to be parked (Abstract; ¶ 0029, 0035); 
determine whether vehicle rental reservation is possible based on a number of parking spaces available for reservation at a destination station (Abstract; ¶ 0007-0008, 0043; reservations cannot be made when no returnable spaces are available); and 
when the vehicle rental reservation is possible based on the number of parking spaces available for reservation at the destination station, send a signal to a user terminal to enable a user to make a reservation via the user terminal (Abstract; ¶ 0022-0025, 0035, 0042-0043; Fig. 1; when no returnable spaces are available, reservations cannot be made; when returnable spaces are available, reservation process continues).  

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking space determination of Krivacic with the vehicle rental system of Chinomi because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Krivacic are applicable to the base device (Chinomi), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 2, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi additionally discloses the following limitations:
wherein the central processing unit further comprises a parking space determination unit configured to determine the number of parking spaces available for reservation ¶ 0007, 0030, 0041; Fig. 1); and 
wherein the car-sharing management apparatus is configured to, when the car-sharing management apparatus receives a reservation request from the user via the user 
The motivation to combine remains the same as for Claim 1.  
Regarding Claim 6, Chinomi in view of Krivacic discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is the same as the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  The motivation to combine remains the same as for Claim 5.
Regarding Claim 7, Chinomi in view of Krivacic discloses the limitations of Claim 5.  Chinomi additionally discloses the limitation of wherein the destination station is different from the origin station (¶ 0035; "each port can be a departure place and a destination of a vehicle").  The motivation to combine remains the same as for Claim 5.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chinomi in view of Krivacic and Sakata et al (PGPub 20180216947) (hereafter, “Sakata”).  
Regarding Claim 3, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a schedule (¶ 0048, 0059; Fig. 1).  Neither Chinomi nor Krivacic explicitly discloses but Sakata does disclose wherein the schedule varies by a time of the day (¶ 0143-0147; schedule based on predicted demand; predicted demand may vary by time of day/time segment).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation scheduling and autonomous vehicle capabilities of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0070, 0146, and 0158, the invention of Sakata is disclosed for use in a system for managing vehicle rentals such as that of Chinomi and Krivacic.
Regarding Claim 4, Chinomi in view of Krivacic discloses the limitations of Claim 1.  Chinomi does not disclose but Krivacic does disclose wherein the parking space determination unit is configured to determine the number of virtual parking spaces based on a schedule (¶ 0048, 0059; Fig. 1).  Neither Chinomi nor Krivacic explicitly discloses but Sakata does disclose wherein the schedule is based on a capability of an autonomous vehicle to be parked at the destination station (¶ 0034, 0037, 0053-0054; autonomous vehicles may be directed to various destination stations based upon predicted demand).  The motivation to combine remains the same as for Claim 3.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228345  - “Vehicle Sharing System and Method,” Oesterling et al, disclosing a system for renting vehicles based on the availability of a return parking space
PGPub 20120092190 – “Computer-Implemented System and Method for Managing Motor Vehicle Parking Reservations,” Stefik et al, disclosing a parking reservation system 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628